                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

OLIVIA SKENANDORE,

          Plaintiff,

v.                                                                    1:18-cv-00388-MV-LF

FIP, LLC,

          Defendant.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
                    ON MOTION FOR DEFAULT JUDGMENT

          THIS MATTER comes before the Court on plaintiff Olivia Skenandore’s Motion for

Default Judgment, filed on July 31, 2018. Doc. 7. Pursuant to 28 U.S.C. § 636 and Rule 72(b)

of the Federal Rules of Civil Procedure, the Honorable District Judge Martha Vázquez referred

this matter to me for a recommended disposition. Doc. 12. Having reviewed the briefing and

relevant case law, I find that Ms. Skenandore’s motion is well-taken and recommend that the

Court GRANT it, and that the Court enter a default judgment in favor of Ms. Skenandore as

outlined below.

     I.       Background

          Plaintiff Olivia Skenandore is a 70-year-old retired special education teacher who lives in

Albuquerque, New Mexico. In April 2017, Ms. Skenandore searched for an internet loan to help

her make her car payment and buy groceries. She secured a loan in the amount of $2100 from

FIP, LLC (“FIP”), a Nevada limited liability company. FIP did not provide her with any

documents when she entered into the loan. She thought the loan would be paid off after six

months of $350 payments. FIP did not provide her with any documents pertaining to her loan
until she requested them in early 2018. It was only then that she learned that the terms of the

loan required her to repay $21,000 over the course of five years.

         On April 25, 2018, Ms. Skenandore filed her complaint in this Court, seeking the

following relief: (1) a declaratory judgment that her loan with FIP is void and uncollectable; (2)

injunctive relief preventing FIP from attempting to collect on the loan and from reporting

negative information about her to any credit reporting agency; (3) actual, statutory, and/or

punitive damages; and (4) reasonable attorney’s fees and costs. Doc. 1 at 8. Ms. Skenandore

served FIP on May 15, 2018. Doc. 3 at 2. FIP’s answer was therefore due by June 5, 2018.

FED. R. CIV. P. 12(a)(1)(A)(i) (answer due 21 days after being served with the summons and

complaint). The time to plead or otherwise respond to the complaint has not been extended by

agreement of the parties or by order of the Court. To date, FIP has failed to appear, plead, or

otherwise defend in this suit.

         On June 13, 2018, Ms. Skenandore filed a Praecipe Requesting Clerk to Enter Default.

Doc. 5. On June 14, this Court entered a Clerk’s Entry of Default as to FIP. Doc. 6. On July 31,

2018, Ms. Skenandore filed this Motion for Default Judgment. Doc. 7.

   II.      Default Judgment

         “When a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” FED. R. CIV. P. 55(a). After the clerk has entered default, and a

plaintiff applies to a court for default judgment, a district court may enter a default judgment.

See FED. R. CIV. P. 55(b).

         “[W]hen entry of a default judgment is sought against a party who has failed to plead or

otherwise defend, the district court has an affirmative duty to look into its jurisdiction both over




                                                  2
the subject matter and the parties.” Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir.

1986). This allows the Court “to determine that it has the power to enter the default judgment.”

Id.; see also Venable v. Haislip, 721 F.2d 297, 300 (10th Cir. 1983) (holding that a default

judgment is not appropriate if the court does not have jurisdiction over the subject matter and the

defendant).

       After determining it has jurisdiction over the subject matter and the defendant, a court

must decide “whether the unchallenged facts create a legitimate basis for the entry of a

judgment.” Greenwich Ins. Co. v. Daniel Law Firm, No. 07-CV-02445-LTB-MJW, 2008 WL

793606, *1 (D. Colo. Mar. 22, 2008); see also Bixler v. Foster, 596 F.3d 751, 762 (10th Cir.

2010) (“Once default is entered, it remains for the court to consider whether the unchallenged

facts constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.”) (internal quotation marks and citation omitted). Upon a motion for default

judgment, a district court accepts as true all well-pled allegations in a complaint, except those

related to proving damages. See U.S. v. Craighead, 176 F. App’x 922, 925 (10th Cir. 2006)

(unpublished). The Court must determine whether the allegations contained in plaintiff’s

complaint are sufficient to state a claim for relief. To state a claim for relief, the complaint must

contain sufficient factual matter, accepted as true, to show that the claim is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007)). A claim is facially plausible when the plaintiff pleads facts that allow the court to

reasonably infer that the defendant is liable for the alleged conduct. Id. A pleading that offers

mere legal conclusions, or a recitation of the elements of a cause of action, is insufficient. Id. A

trial court is vested with broad discretion in deciding whether to enter a default judgment. See

Grandbouche v. Clancy, 825 F.2d 1463, 1468 (10th Cir. 1987).




                                                  3
            A. Jurisdiction

        The Court finds that it has the subject matter and personal jurisdiction required to enter a

default judgment against FIP. Ms. Skenandore’s complaint brings claims under the federal Truth

in Lending Act, 15 U.S.C. § 1601 et seq. (“TILA”), the federal Electronic Funds Transfer Act,

15 U.S.C. § 1693 et seq. (“EFTA”), the New Mexico Unfair Practices Act, N.M. STAT. ANN. §

57-12-1 et seq. (“UPA”), and for fraud. Thus, the Court has federal question subject matter

jurisdiction under 28 U.S.C. § 1331. The Court has supplemental jurisdiction over the state law

claims under 28 U.S.C. § 1367.

        A district court does not have personal jurisdiction over a defendant if the defendant was

not served. See Venable, 721 F.2d at 300. A plaintiff must serve a defendant within 90 days

after the complaint is filed. See FED. R. CIV. P. 4(m). Ms. Skenandore timely served FIP: she

filed her complaint on April 25, 2018 and served defendant on May 15, 2018. Docs. 1, 3. In

addition, Ms. Skenandore properly served FIP under the federal rules, which allow service of a

corporation “by delivering a copy of the summons and of the complaint to any agent authorized

by law to receive service of process.” FED. R. CIV. P. 4(h)(1)(B). Ms. Skenandore had a process

server deliver the summons and complaint to Amber Rose Aparicio, the administrative assistant

for FIP’s registered agent ISI, Inc. at 321 W. Winnie Lane Ste. 104, Carson City, NV, 89703.

Doc. 3 at 2. 1 Thus, Ms. Skenandore properly served FIP under Rule 4.

        The Court may only exercise personal jurisdiction over a non-resident defendant “who is

subject to the jurisdiction of a court of general jurisdiction in the state where the district court is


1
 The Court was unable to verify the name and address of FIP’s registered agent through the
Nevada Secretary of State, as its website shows that FIP dissolved effective August 8, 2018, and
FIP’s agent resigned as of September 4, 2018. See Nevada Secretary of State website,
https://www.nvsos.gov/sosentitysearch/corpActions.aspx?lx8nvq=uCe4jTX2Bw9Sl8%252f9L9l
6fw%253d%253d&CorpName=FIP+LLC (last visited March 4, 2019).


                                                   4
located,” FED. R. CIV. P. 4(k)(1)(A), and if the exercise of personal jurisdiction comports with

the due process clause of the Fourteenth Amendment. United States v. Botefuhr, 309 F.3d 1263,

1271 (10th Cir. 2002). New Mexico’s long-arm “statute extends the jurisdictional reach of New

Mexico courts as far as constitutionally permissible.” Tercero v. Roman Catholic Diocese, 2002-

NMSC-018, ¶ 6, 132 N.M. 312, 316, 48 P.3d 50, 54 (2002). Consequently, the Court “need not

conduct a statutory analysis apart from the due process analysis.” Marcus Food Co. v.

DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (internal citation and quotation omitted).

       The Due Process Clause requires the Court to conduct a two-step analysis of personal

jurisdiction. First, the Court must examine whether the non-resident defendant has “minimum

contacts” with the forum state. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Second,

if the defendant has sufficient contacts, the Court asks whether exercising personal jurisdiction

over the defendant is consistent with “traditional notions of fair play and substantial justice.” Id.

       The “minimum contacts” requirement of due process may be met by showing the

existence of either general or specific jurisdiction. Trierweiler v. Croxton & Trench Holding

Corp., 90 F.3d 1523, 1532 (10th Cir. 1996); see also Helicopteros Nacionales de Columbia, S.A.

v. Hall, 466 U.S. 408, 414 (1984).

       General jurisdiction is based on an out-of-state defendant’s “continuous and
       systematic” contacts with the forum state, . . . and does not require that the claim
       be related to those contacts. Specific jurisdiction, on the other hand, is premised
       on something of a quid pro quo: in exchange for “benefitting” from some
       purposive conduct directed at the forum state, a party is deemed to consent to the
       exercise of jurisdiction for claims related to those contacts.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1078 (10th Cir. 2008) (internal

citations omitted). Thus, “[s]uch contacts may give rise to personal jurisdiction over a non-

resident defendant either generally, for any lawsuit, or specifically, solely for lawsuits arising out




                                                  5
of particular forum-related activities.” Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir.

2011).

         A court may assert specific jurisdiction “if the defendant has purposefully directed its

activities at residents of the forum, and the litigation results from alleged injuries that arise out of

or relate to those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)

(internal citations and quotations omitted). In contract cases, the Tenth Circuit has framed this

inquiry as “whether the defendant ‘purposefully availed’ itself of the privilege of conducting

activities or consummating a transaction in the forum state.” Dudnikov, 514 F.3d at 1071.

Regardless of how the question is framed, the defendant must have purposely established

minimum contacts with the forum state such that it “should reasonably anticipate being haled

into court” there. Burger King, 471 U.S. at 474.

                 a.   Minimum Contacts/Specific Jurisdiction

         Here, FIP “purposefully availed” itself of the privilege of conducting activities and

consummating a transaction in New Mexico, such that it is subject to specific jurisdiction in New

Mexico. 2 Ms. Skenandore is a resident of New Mexico who searched the internet for “loans”

and found FIP’s website. Doc. 1 ¶¶ 6, 18, 19. 3 She completed an online application for a $1000

loan. Id. ¶ 20. FIP asked Ms. Skenandore for information about her pension with the New

Mexico Educational Retirement Board and for the account and routing numbers for her New


2
  The Court notes that the “FIP LLC Purchase and Sale Agreement” between Ms. Skenandore
and FIP states that the contract is governed by the laws of the State of California. Doc. 1-1 at 6,
¶ 7.7. A choice-of-law analysis becomes relevant only if the Court determines that the parties
actually agreed to be bound by the choice-of-law provision. Sheffer v. Samsung
Telecommunications Am., LLC, No. CV 13-3466-GW AJWX, 2013 WL 7158039, at *4 (C.D.
Cal. Oct. 21, 2013). In this case, Ms. Skenandore alleges that she never saw the agreement and
did not agree to its terms; she therefore is not bound by this choice of law provision.
3
    All facts are taken from Ms. Skenandore’s complaint, Doc. 1, unless otherwise specified.


                                                   6
Mexico bank account. Id. ¶¶ 16, 21, 22, 24. As a condition for the loan, FIP required Ms.

Skenandore to preauthorize electronic funds transfer payments from her New Mexico bank

account. Id. ¶¶ 23, 24. FIP’s website instructed Ms. Skenandore to call FIP, which she did. Id.

¶¶ 25, 26. She also faxed FIP a copy of her driver’s license and provided an electronic signature.

Id. ¶ 30. FIP did not provide Ms. Skenandore with any documents when the transaction was

consummated. Id. ¶ 31. FIP deposited the loan into Ms. Skenandore’s New Mexico bank

account, and withdrew payments from the same. Id. ¶¶ 32, 33. Through these activities, FIP

purposefully directed its activities toward a resident of New Mexico, and it reasonably could

have anticipated being haled into court here.

       Jurisdiction in these circumstances may not be avoided merely because the
       defendant did not physically enter the forum State. Although territorial presence
       frequently will enhance a potential defendant’s affiliation with a State and
       reinforce the reasonable foreseeability of suit there, it is an inescapable fact of
       modern commercial life that a substantial amount of business is transacted solely
       by mail and wire communications across state lines, thus obviating the need for
       physical presence within a State in which business is conducted. So long as a
       commercial actor’s efforts are “purposefully directed” toward residents of another
       State, we have consistently rejected the notion that an absence of physical
       contacts can defeat personal jurisdiction there.

Burger King, 471 U.S. at 476.

       In Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997), the

court explained its approach as follows:

       [T]he likelihood that personal jurisdiction can be constitutionally exercised is
       directly proportionate to the nature and quality of commercial activity that an
       entity conducts over the Internet. This sliding scale is consistent with well
       developed personal jurisdiction principles. At one end of the spectrum are
       situations where a defendant clearly does business over the Internet. If the
       defendant enters into contracts with residents of a foreign jurisdiction that involve
       the knowing and repeated transmission of computer files over the Internet,
       personal jurisdiction is proper.




                                                 7
The Tenth Circuit has not taken a definitive position on the Zippo sliding-scale approach. 4

Shrader, 633 F.3d at 1242 n.5. It has, however, cited it with approval. See Quik Payday, Inc. v.

Stork, 549 F.3d 1302, 1312 (10th Cir. 2008) (discussing one-to-one commercial exchanges via

the Internet and citing with approval Zippo, 952 F. Supp. at 1124) (“Traditionally, when an entity

intentionally reaches beyond its boundaries to conduct business with foreign residents, the

exercise of specific jurisdiction [by the foreign jurisdiction over that entity] is proper. Different

results should not be reached simply because business is conducted over the Internet.”); Soma

Med. Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1296 (10th Cir. 1999) (citing Zippo for

the “the likelihood that personal jurisdiction can be constitutionally exercised is directly

proportionate to the nature and quality of commercial activity that an entity conducts over the

Internet”); see also Villanueva v. Account Discovery Systems, LLC, 77 F. Supp. 3d 1058, 1069

(D. Colo. 2015) (finding that an out-of-state third-party debt collector’s withdrawal of debt

payments from a Colorado bank account over a period of nine months established general—not

just specific—jurisdiction in Colorado).

               b. Traditional Notions of Fair Play and Substantial Justice

       The Court also finds that exercising jurisdiction over FIP does not offend “traditional

notions of fair play and substantial justice.” Int’l Shoe, 326 U.S. at 316. In considering these

notions, courts evaluate the following factors:

       (1) the burden on the defendant, (2) the forum state’s interests in resolving the
       dispute, (3) the plaintiff’s interest in receiving convenient and effectual relief, (4)
       the interstate judicial system’s interest in obtaining the most efficient resolution of
       controversies, and (5) the shared interest of the several states [or foreign nations]
       in furthering fundamental social policies.


4
  The New Mexico Court of Appeals has approved the Zippo sliding-scale approach in
jurisdictional cases based on Internet contacts. Sublett v. Wallin, 2004-NMCA-089, ¶ 29, 136
N.M. 102, 109, 94 P.3d 845, 852.


                                                  8
Dudnikov, 514 F.3d at 1080 (internal citation and quotation omitted). The Court addresses each

of these factors in turn. First, the Court’s exercise of jurisdiction over FIP would not create an

undue burden on FIP. “[I]t is only in highly unusual cases that inconvenience will rise to a level

of constitutional concern. . . . [I]n this age of instant communication, . . . and modern

transportation, the burdens of litigating in a distant forum have lessened.” Peay v. BellSouth

Med. Assistance Plan, 205 F.3d 1206, 1212–13 (10th Cir. 2000) (internal citations and

quotations omitted). Requiring FIP to travel from Nevada to defend this action in New Mexico

would not create an undue burden.

        Second, “[s]tates have an important interest in providing a forum in which their residents

can seek redress for injuries caused by out-of-state actors.” OMI Holdings, Inc. v. Royal Ins. Co.

of Canada, 149 F.3d 1086, 1096 (10th Cir. 1998). Here, Ms. Skenandore lives in New Mexico,

she entered into the contract in New Mexico, her bank account is in New Mexico, and FIP

electronically withdrew funds from her bank account located in New Mexico. Accordingly, New

Mexico has an interest in providing a forum for Ms. Skenandore to seek redress for her alleged

injuries.

        The third factor “hinges on whether the [p]laintiff may receive convenient and effective

relief in another forum,” Benton v. Cameco Corp., 375 F.3d 1070, 1079 (10th Cir. 2004), and the

fourth factor asks “whether the forum state is the most efficient place to litigate the dispute,” id.

at 1080 (internal quotations and citation omitted). In this case, Ms. Skenandore could receive

effective, albeit less convenient, relief in Nevada. However, New Mexico is the most efficient

forum to litigate this dispute because Ms. Skenandore resides in New Mexico, she entered into

the contract in New Mexico, and FIP is out of state and has not responded to Ms. Skenandore’s




                                                  9
complaint or to her motion for default judgment. Therefore, the third and fourth factors weigh in

favor of exercising personal jurisdiction over FIP in New Mexico.

        The fifth factor “focuses on whether the exercise of personal jurisdiction by [the forum]

affects the substantive social policy interests of other states.” Id. As discussed further below,

the TILA, the EFTA, and the UPA are all designed to protect individual consumers. Exercising

personal jurisdiction over FIP where the individual consumer was injured furthers the policy

interests of all states. Thus, after considering all the relevant factors, the Court finds that

exercising jurisdiction over FIP does not offend “traditional notions of fair play and substantial

justice,” and the Court may exercise personal jurisdiction over FIP as a non-resident defendant.

The Court has both subject matter and personal jurisdiction to enter default judgment against

FIP.

            B. Allegations in the Complaint

        Having concluded that it has the power to enter a default judgment, the Court next must

determine whether the well-pled allegations of the Complaint, if true, state a claim for relief. See

10A ALAN C. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE CIVIL, Rule

55 § 2688.1 (4th ed. 2018); Dallas Buyers Club, LLC v. Cordova, 81 F. Supp. 3d 1025, 1032 (D.

Colo. 2015). The Court accepts as true all well-pled allegations in the complaint. See

Craighead, 176 F. App’x at 924 (“The defendant by his default, admits the plaintiff’s well-

pleaded allegations of fact, is concluded on those facts by the judgment, and is barred from

contesting on appeal the facts thus established.”). The Court also accepts as undisputed any facts

set forth by the moving party in affidavits and exhibits. Dallas Buyers Club, 81 F. Supp. 3d at

1032.




                                                  10
                   a. Violations of the TILA

       One of the purposes of the TILA is to “assure a meaningful disclosure of credit terms . . .

to protect the consumer against inaccurate and unfair credit billing and credit card practices.” 15

U.S.C. § 1601(a). Congress enacted the TILA “to aid unsophisticated consumers and to prevent

creditors from misleading consumers as to the actual costs of financing.” In re Ramirez, 329

B.R. 727, 731 (D. Kan. 2005). The TILA sets forth rules for disclosure of uniform terms in

credit transactions between “creditors” and “consumers.” The TILA defines a “creditor” as

       a person who both (1) regularly extends, whether in connection with loans, sales
       of property or services, or otherwise, consumer credit which is payable by
       agreement in more than four installments or for which the payment of a finance
       charge is or may be required, and (2) is the person to whom the debt arising from
       the consumer credit transaction is initially payable on the face of the evidence of
       indebtedness or, if there is no such evidence of indebtedness, by agreement.

15 U.S.C § 1602(g). The TILA defines a “consumer” as

       the party to whom credit is offered or extended [and who] is a natural person, and
       the money, property, or services which are the subject of the transaction are
       primarily for personal, family, or household purposes.

15 U.S.C. § 1602(i).

       The TILA requires a creditor to make numerous disclosures. See 15 U.S.C. § 1638(a).

Among these, the TILA requires a creditor to disclose the finance charge, 15 U.S.C.

§ 1638(a)(3), and the annual percentage rate (“APR”), 15 U.S.C. §1638(a)(4). The finance

charge and the APR must be “clearly and conspicuously” disclosed on the face of the loan

contract. 15 U.S.C. § 1632(a). The disclosures must be made “before consummation of the

transaction,” and must be provided to the consumer “in a form that the consumer may keep.” 12

C.F.R. §§ 1026.17(a), (b).

       TILA violations are measured by a strict liability standard, which means that “even minor

or technical violations impose liability upon the creditor.” In re Ramirez, 329 B.R. at 731–32.


                                                11
“The consumer-borrower can prevail in a TILA suit without showing that he or she suffered any

actual damage as a result of the creditor’s violation.” Id. at 732.

       The Court finds that the well-pled allegations of the complaint, if true, state a claim for

relief under the TILA. Ms. Skenandore alleges sufficient facts to show that she is a “consumer”

as defined by 15 U.S.C. § 1602(i): she is a 70-year-old retired special education teacher who

took out the loan at issue to make her car payment and pay for groceries. Doc. 1 ¶¶ 7, 9, 15, 17.

       Ms. Skenandore also alleges sufficient facts to show that FIP is a “creditor” as defined by

15 U.S.C § 1602(g): FIP advertised loans through the internet, and made this loan in the regular

course and scope of its business; the loan offered to Ms. Skenandore was to be repaid with

regular payments over five years; FIP has faced numerous lawsuits and actions by state

attorney’s general for these same types of loans. Doc. 1 ¶¶ 13, 14, 18, 19, 27, 28, 54.

       Ms. Skenandore alleges sufficient facts to show that the transaction at issue was an

extension of credit (loan) and was therefore subject to the disclosure requirements of the TILA.

Ms. Skenandore applied for a loan over the Internet. Id. ¶¶ 18–33. She provided her pension

information to FIP with the understanding that her pension would serve as collateral for the loan.

Id. ¶ 21. At FIP’s direction, Ms. Skenandore called to discuss the loan. Id. ¶¶ 25–29. FIP

advised Ms. Skenandore that it would lend her $2000. Id. ¶ 27. FIP told her that she would have

five years to repay the loan in payments of $350. Id. ¶ 28. Ms. Skenandore replied that she

would not need five years to repay the loan, since the $2000 loan should be repaid after six

months of $350 payments. Id. ¶ 29. At the time the loan was made, FIP did not provide Ms.

Skenandore with any documents. Id. ¶ 31. On April 27, 2017, FIP deposited $2100 into Ms.

Skenandore’s bank account. Id. ¶ 32.




                                                 12
       Beginning in July 2017, FIP began deducting $350 per month from Ms. Skenandore’s

bank account. Id. ¶ 33. In early 2018, Ms. Skenandore received an IRS form 1099-B,

“purporting to reflect the ‘proceeds from Broker and Barter Exchange Transactions’ in the

amount of $2,100.” Id. ¶ 34. Because she did not understand this form, she contacted FIP and

requested all the documents from her transaction. Id. ¶ 35. FIP sent her a document called a

“FIP LLC Purchase and Sale Agreement,” which it claimed she had signed. Id. ¶ 36. FIP

“deceptively misstated the nature of the transaction in the Agreement, claiming that it is not a

loan, but instead a sale of ‘a portion of the funds derived from certain of [Ms. Skenandore’s]

Pension Payments.’” Id. ¶ 40. However, under New Mexico law, New Mexico Educational

Retirement benefits cannot be sold. N.M. STAT. ANN. § 22-11-42(A).

       Ms. Skenandore alleges sufficient facts to show that FIP failed to make the disclosures

mandated by the TILA. FIP failed to disclose the finance charge and the APR “clearly and

conspicuously” on the face of the loan contract when it was consummated in a form she could

keep. Doc. 1 ¶¶ 43, 44. In fact, FIP did not provide her with any documents at all when the

transaction was consummated. Id. ¶ 31. Ms. Skenandore did not learn the terms of the loan until

she requested and received all the documents from her transaction, in early 2018. Id. ¶¶ 35, 38.

FIP never told her the terms of the loan, the total payment obligation or the APR, and FIP misled

her about her repayment obligations. Id. ¶ 38. It was not until early 2018 that Ms. Skenandore

learned that, in return for $2100 she had been loaned, the Agreement stated that she was required

to repay $21,000 over the course of 5 years. Id. ¶ 37.

       The well-pled allegations in Ms. Skenandore’s complaint, if true, state a claim for relief

under the TILA.




                                                13
                  b. Violations of the EFTA

       The EFTA was enacted to protect “individual consumer rights” in electronic systems to

transfer funds. 15 U.S.C. §1693. Under the EFTA, it is illegal to “condition the extension of

credit to a consumer on such consumer’s repayment by means of preauthorized electronic fund

transfers.” 15 U.S.C. § 1693k(1).

       The Court finds that the well-pled allegations in Ms. Skenandore’s complaint, if true,

state a claim for relief under the EFTA. Ms. Skenandore alleges that a “[a]s a condition of

entering into the transaction, FIP required Ms. Skenandore to authorize payments by means of

preauthorized electronic funds transfer from her bank account.” Doc. 1 ¶ 23. She further alleges

that FIP asked for the account number and routing number of her bank account. Id. ¶ 22. Ms.

Skenandore was required to provide this information as part of her loan application. See id.

¶¶ 18−25. And, beginning on July 3, 2017, FIP withdrew the first monthly payment of $350

from Ms. Skenandore’s bank account. Id. ¶ 33. These facts establish a claim under the EFTA.

                  c. Violations of the New Mexico UPA

       The UPA provides remedies for individuals damaged by “unfair, deceptive, or

unconscionable trade practices.” Quynh Truong v. Allstate Ins. Co., 2010-NMSC-009, ¶ 30, 147

N.M. 583, 591, 227 P.3d 73, 81. To state a claim under the UPA for an unfair or deceptive trade

practice, a complaint must allege:

       (1) the defendant made an oral or written statement, a visual description or a
       representation of any kind that was either false or misleading; (2) the false or
       misleading representation was knowingly made in connection with the sale, lease,
       rental, or loan of goods or services in the regular course of the defendant’s
       business; and (3) the representation was of the type that may, tends to, or does
       deceive or mislead any person.

Lohman v. Daimler-Chrysler Corp., 2007-NMCA-100, ¶ 5, 142 N.M. 437, 439, 166 P.3d 1091,

1093 (citing N.M. STAT. ANN. § 57-12-12(D)). “The gravamen of an unfair trade practice is a


                                               14
misleading, false, or deceptive statement made knowingly in connection with the sale of goods or

services.” Diversey Corp. v. Chem-Source Corp., 1998-NMCA-112, ¶ 17, 125 N.M. 748, 754,

965 P.2d 332, 338.

       A deceptive trade practice under the UPA includes both misrepresentations and material

omissions. Salmeron v. Highlands Ford Sales, Inc., 271 F. Supp. 2d 1314, 1318 (D.N.M. 2003).

The UPA provides a non-exhaustive list of unfair or deceptive trade practices, which includes:

       (11) making false or misleading statements of fact concerning the price of goods
       or services . . .

       (14) using exaggeration, innuendo or ambiguity as to a material fact or failing to state a
       material fact if doing so deceives or tends to deceive.

N.M. STAT. ANN. §§ 57-12-2(D)(11), (14).

       The UPA also prohibits “unconscionable trade practices.” N.M. STAT. ANN. § 57-12-

2(E). Under the UPA, unconscionable trade practices include:

       act[s] or practice[s] in connection with . . . the extension of credit in the collection
       of debts that to a person’s detriment:

               (1) take[ ] advantage of the lack of knowledge, ability, experience or
               capacity of a person to a grossly unfair degree; or

               (2) result[ ] in a gross disparity between the value received by a person
               and the price paid.

N.M. STAT. ANN. § 57-12-2(E). Accordingly, a trade practice can be procedurally

unconscionable, under § 57-12-2(E)(1), or substantively unconscionable, under § 57-12-2(E)(2).

See Cordova v. World Finance Corp., 2009-NMSC-021, ¶ 21, 146 N.M. 256, 262, 208 P.3d 901,

907 (“The doctrine of contractual unconscionability can be analyzed from both procedural and

substantive perspectives.”). Ms. Skenandore alleges substantive unconscionability. Doc. 7 at 8.

“Substantive unconscionability is found where the contract terms themselves are illegal, contrary




                                                 15
to public policy, or grossly unfair.” State ex rel. King v. B & B Inv. Grp., Inc., 2014-NMSC-024,

¶ 32, 329 P.3d 658, 670.

                           i. Unfair and Deceptive Trade Practices

       Ms. Skenandore argues that FIP engaged in unfair and deceptive trade practices by

deceiving her about the terms of her loan, and by disguising it as the sale of an asset in order to

circumvent lending laws. Doc. 7 at 8 (citing Doc. 1 ¶¶ 36–40). The Court finds that the well-

pled allegations in Ms. Skenandore’s complaint, if true, state a claim for unfair and deceptive

trade practices under the UPA. Ms. Skenandore’s complaint contains the following well-pled

allegations: FIP did not disclose the terms of the loan at all at the time the loan was made and

misled her about her repayment obligations. Doc. 1 ¶ 38. FIP did not provide her with any

documents on April 25, 2017, when the loan was consummated. Id. ¶¶ 18, 31. Ms. Skenandore

did not receive any loan documents until early 2018. Id. ¶ 36. She only received these

documents after calling to request them after she received an IRS 1099-B form which she did not

understand—purporting to show the “proceeds from Broker and Barter Exchange Transactions”

in the amount of $2100. Id. ¶¶ 34, 35. In response to her request for documents, FIP sent her a

copy of a document entitled “FIP LLC Purchase and Sale Agreement,” which it claimed she had

signed. Id. ¶ 36. Only after receiving this document did Ms. Skenandore discover that “in return

for $2,100 she had been loaned, the Agreement stated that she was required to repay $21,000

over the course of 5 years.” Id. ¶ 37. Ms. Skenandore alleges that “[h]ad FIP made the required

disclosures, the face of its contract would have disclosed that its loan of $2,100 bore an

unconscionable Finance Charge of $18,900 and an APR of 191.8%!” Id. ¶ 45. Ms. Skenandore

alleges that she would not have entered into the loan had she known the terms. Id. ¶ 39. She




                                                 16
further alleges that FIP “omitted the exorbitant Finance Charge and APR that would have led

Ms. Skenandore to decline the loan.” Doc. 7 at 8 (citing to Doc. 1 ¶¶ 39, 43–45).

         The well-pled allegations in Ms. Skenandore’s complaint, if true, state a claim for relief

by showing a deceptive trade practice under the UPA. Ms. Skenandore has alleged sufficient

facts to show that FIP made misrepresentations and material omissions in connection with its

loan to her, which she would not have entered into had she known the true terms. Salmeron, 271

F. Supp. 2d at 1318.

                            ii. Substantively Unconscionable Trade Practices

         Ms. Skenandore also alleges that FIP engaged in a substantively unconscionable trade

practice by making “illegal ‘payday loans’ under New Mexico law.” Doc. 7 at 8 (citing Doc. 1

¶¶ 48−51). Under New Mexico’s Small Loan Act, FIP’s loan to Ms. Skenandore qualified as a

“payday loan” because FIP required a debit authorization (electronically withdrawing funds from

the borrower’s bank account). Compare N.M. STAT. ANN. § 58-15-2(E) (defining installment

loan) with N.M. STAT. ANN. § 58-15-2(H) (defining payday loan) 5 (eff. Nov. 1, 2007 through



5
    Under the Small Loan Act, the term “payday loan”:

         (1) includes any advance of money or arrangement or extension of credit whereby
         the licensee, for a fee, finance charge or other consideration:
             (a) accepts a dated personal check or debit authorization from a consumer for
             the specific purpose of repaying a payday loan;
             (b) agrees to hold a dated personal check or debit authorization from a
             consumer for a period of time prior to negotiating or depositing the personal
             check or debit authorization; or
             (c) pays to the consumer, credits to the consumer’s account or pays another
             person on behalf of the consumer the amount of an instrument actually paid or
             to be paid pursuant to the New Mexico Small Loan Act of 1955; but
         (2) does not include:
             (a) an overdraft product or service offered by a banking corporation, savings
             and loan association or credit union; and
             (b) installment loans.



                                                  17
Dec. 31, 2017); see also B & B Inv. Grp., Inc., 2014-NMSC-024, ¶ 5, 329 P.3d at 663; Doc. 1 ¶

49. The Small Loan Act in effect at the time of FIP’s loan to Ms. Skenandore imposed a limit on

the fees that it could charge for a payday loan: $15.50 per $100 plus $.50 per loan. N.M. STAT.

ANN. §§ 58-15-33(A)–(D) (eff. Nov. 1, 2007 through Dec. 31, 2017).

       Ms. Skenandore asserts that if FIP had complied with the Small Loan Act, the maximum

amount they could have charged on Ms. Skenandore’s loan was $279.50. 6 Doc. 1 ¶ 51. Ms.

Skenandore alleges that FIP charged an unconscionable finance charge of $18,900, or “68 times

the legal rate!” 7 Id. Thus, the well-pled allegations of the complaint, if true, state a claim for

relief as a “substantially unconscionable” trade practice under the UPA. See Daye v. Cmty. Fin.

Loan Serv. Centers, LLC, 280 F. Supp. 3d 1222, 1256 (D.N.M. 2017) (holding that “contractual

terms requiring borrowers to pay interest on payday loans are substantively unconscionable,

because they violate the Small Loan Act”) (citing B & B Inv. Grp. Inc., 2014-NMSC-024, ¶ 32,

329 P.3d at 670 (stating that “[s]ubstantive unconscionability is found” when a contract term is

illegal as well as when a term is contrary to public policy or grossly unfair) and Fiser v. Dell

Computer Corp., 2008-NMSC-046, ¶ 20, 188 P.3d 1215, 1221 (“Substantive unconscionability



N.M. STAT. ANN. §§ 58-15-2(H)(1), (2) (eff. Nov. 1, 2007 through Dec. 31, 2017). An
installment loan is “a loan that is to be repaid in a minimum of four successive substantially
equal payment amounts . . . with a period of no less than one hundred twenty days to maturity,”
for which the lender does not “require[ ], as a condition of making the loan, the use of post-dated
checks or debit authorizations for repayment of that loan.” N.M. STAT. ANN. § 58-15-2(E) (eff.
Nov. 1, 2007 to Dec. 31, 2017).
6
 This amount appears to be based on the net of $1800 to Ms. Skenandore ($15.50 x 18 =
$279.00 + .50 finance charge = $279.50). See Doc. 1-1 at 8 indicating that Purchase Price to
Seller was $2100, “including $300 deduction for Set-up Fee.” In the complaint, however, Ms.
Skenandore stated that $2100 was deposited into her bank account. Doc. 1 ¶ 32. Even if the
charges were based on $2100, the maximum allowable charge would have been $326.00.
7
  If the allowable charge was $326.00, see footnote 6 supra, this would be approximately 58
times the legal rate.


                                                  18
relates to the content of the contract terms and whether they are illegal, contrary to public policy,

or grossly unfair.”)).

            C. Damages

        In her motion for default judgment, Ms. Skenandore asks for the following relief:

        1. In the alternative, either:

                    a. All of the following:

                         i. Statutory damages of $2,000 pursuant to the Truth in Lending
                         Act (“TILA”), 15 U.S.C. § 1640(a)(2)(A);
                         ii. Statutory damages of $300 pursuant to the New Mexico Unfair
                         Practices Act (“UPA”), NMSA § 57-12-10(B);
                         iii. Declaratory judgment that Defendant’s contract with Plaintiff is
                         void and uncollectable;
                         iv. Injunctive relief barring Defendant from making any efforts to
                         collect on its loan and from reporting negative information about
                         Plaintiff to any credit reporting agency; or

                    b. Actual damages of $18,900, for Defendant’s violations of the
                       TILA, 15 U.S.C. § 1640(a)(1), the Unfair Practices Act, NMSA
                       §57-12-10(B), and fraud, with UPA actual damages trebled for a
                       total of $56,141 . . .; and

            2. Statutory damages of $1,000 pursuant to the Electronic Funds Transfer
               Act (“EFTA”), 15 U.S.C. § 1693m(2)(A); and

            3. Attorney’s fees and costs, pursuant to the TILA, 15 U.S.C. § 1640(a)(3),
               the EFTA, 15 U.S.C. § 1693m(3); and the UPA, NMSA § 57-12-10(C),
               reserving Plaintiff’s ability to seek further attorney’s fees and costs such
               as may be incurred in seeking and enforcing default judgment.

Doc. 7 at 1–2 (emphases added). Having reviewed Ms. Skenandore’s motion and the relevant

law, I recommend granting the relief requested in paragraphs 1(a), (2) and (3) above. 8

        When entering a default judgment, the Court may conduct a hearing to obtain an

accounting, determine the amount of damages, establish the truth of any allegation by evidence,


8
  Because none of the relief requested in paragraph 1(a) is dependent on Ms. Skenandore’s claim
for fraud, the Court does not need to analyze Ms. Skenandore’s fraud claim.


                                                  19
or investigate any matter. FED. R. CIV. P. 55(b)(2). The Court may enter a default judgment

without a hearing if “the amount claimed is a liquidated sum or one capable of mathematical

calculation.” Venable, 721 F.2d at 300. A hearing is not necessary on the relief requested in

paragraphs 1(a) and 2 because plaintiff’s preferred relief consists of statutory damages, along

with declaratory and injunctive relief. These damages are capable of mathematical computation,

and a hearing is therefore not necessary. See Marcus Food Co., 671 F.3d at 1172 (“Rule 55 of

the Federal Rules of Civil Procedure, which governs default judgments, does not require that the

district court receive evidence on the claimed damages amount before entering a default

judgment; rather, the Rule simply allows the district court to conduct a hearing if it believes that

additional investigation or evidence is necessary.” (citing FED. R. CIV. P. 55(b)(2) and noting that

the district court “may conduct hearings”)). However, a hearing is necessary on Ms.

Skenandore’s request for attorney’s fees. Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 148

(10th Cir. 1985) (“attorney’s fees [in a default judgment] may not be awarded without a hearing

to determine the amount”).

           a. The TILA

       Ms. Skenandore asks for statutory damages of $2000 for FIP’s TILA violations. Doc. 7

at 1 (citing 15 U.S.C. § 1640(a)(2)(A)(i) (creditor “in the case of an individual action [is liable

for] twice the amount of any finance charge in connection with the transaction”)); see also Koons

Buick Pontiac GMC, Inc. v. Nigh, 543 U.S. 50, 59 (2004) (holding that the recovery cap of

$2000 in 1640(a)(2)(A)(ii) also applies to cases governed by 1640(a)(2)(A)(i)). Because the

finance charge in FIP’s contract is $18,900, Ms. Skenandore’s statutory damages are capped at

$2000. I therefore recommend granting Ms. Skenandore’s request for $2000 in statutory

damages for the TILA violations.



                                                 20
           b. The UPA

       In connection with her claim under the New Mexico UPA, Ms. Skenandore asks for

statutory damages and injunctive relief. Doc. 7 at 9; Doc. 1 ¶¶ 62, 63. Ms. Skenandore asks for

statutory damages of $300. Doc. 7 at 9. A plaintiff prevailing on an action under the UPA may

“recover actual damages or the sum of one hundred dollars ($100), whichever is greater.” N.M.

STAT. ANN. § 57-12-10(B). This amount may be trebled for willful violations. Id. Because Ms.

Skenandore alleged a plausible claim that FIP’s actions were deceptive and substantively

unconscionable, and that such violations were willful, I recommend granting Ms. Skenandore’s

request for treble damages in the amount of $300.

       Ms. Skenandore also asks the Court to grant injunctive relief under the UPA. Doc. 7 at 9;

Doc. 1 ¶ 63. Under the UPA, “[a] person likely to be damaged by an unfair or deceptive trade

practice or by an unconscionable trade practice of another may be granted an injunction against it

under the principles of equity and on terms that the court considers reasonable.” N.M. STAT.

ANN. § 57-12-10(A). A plaintiff seeking a permanent injunction must satisfy the following four-

factor test: (1) actual success on the merits; (2) irreparable harm unless the injunction is issued;

(3) considering the balance of hardships between the plaintiff and defendant, a remedy in equity

is warranted; and (4) the public interest would not be disserved by a permanent injunction.

Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 822 (10th Cir. 2007). First, for all of

the reasons set forth above, Ms. Skenandore has shown actual success on the merits. Second, the

Court agrees with Ms. Skenandore that there is no adequate remedy at law for her injury, and she

will be irreparably injured if FIP is allowed to “continue collecting from her and . . . report[ing]

her account as delinquent to credit reporting agencies.” Third, the balance of hardships favors

granting the injunction. Fourth, the Court can discern no public interest that would be harmed by



                                                 21
granting the requested injunctive relief. I therefore recommend that the Court grant injunctive

relief barring FIP from attempting to collect on its loan or from reporting negative information

about Ms. Skenandore to any credit reporting agency.

           c. Declaratory Judgment

       In her complaint, Ms. Skenandore asks the Court to “[a]ward declaratory judgment that

[her] loan with FIP is void and uncollectable.” Doc. 1 ¶ 67. Under the Declaratory Judgment

Act: “In a case of actual controversy within its jurisdiction . . . any court of the United States,

upon the filing of an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be sought.” 28

U.S.C. § 2201(a). “The Declaratory Judgment Act was an authorization, not a command. It

gave the federal courts competence to make a declaration of rights; it did not impose a duty to do

so.” Kunkel v. Cont’l Cas. Co., 866 F.2d 1269, 1273 (10th Cir. 1989) (quoting Public Affairs

Assoc., Inc. v. Rickover, 369 U.S. 111, 112 (1962)).

       In deciding whether declaratory relief is appropriate, this Court should ask the following:

“Will a declaration of rights, under the circumstances, serve to clarify or settle legal relations in

issue? Will it terminate or afford relief from the uncertainty giving rise to the proceeding?”

State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994) (internal citation

omitted). If both questions can be answered affirmatively, the Court should hear the case for

declaratory relief. Id. “Basically, the question in each case is whether the facts alleged, under all

the circumstances, show that there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.” MedImmune, Inc. v. Genetech, Inc., 549 U.S. 118, 127 (2007) (internal citation and

quotation omitted). I find that a declaration as to Ms. Skenandore’s obligations and rights under



                                                  22
the loan contract will settle the legal relations at issue in this case and will afford relief from the

uncertainty giving rise to this proceeding. I therefore find that declaratory relief is appropriate in

this case.

        As discussed above, the contract between Ms. Skenandore and FIP is substantively

unconscionable. “Unconscionability is an equitable doctrine, rooted in public policy, which

allows courts to render unenforceable an agreement that is unreasonably favorable to one party

while precluding a meaningful choice of the other party.” Cordova, 2009-NMSC-021, ¶ 21, 146

N.M. at 262, 208 P.3d at 907. A contract may be invalidated for substantive unconscionability

alone. See Fiser, 2008-NMSC-046, ¶ 22, 144 N.M. at 470, 188 P.3d at 1221 (invalidating an

arbitration clause due to “an overwhelming showing of substantive unconscionability”). Based

on the loan agreement’s substantive unconscionability under the UPA, I recommend that the loan

agreement between Ms. Skenandore and FIP be invalidated and declared void and uncollectable.

             d. The EFTA

        Ms. Skenandore asks for statutory damages of $1000 for FIP’s EFTA violations. Doc. 7

at 7; Doc. 1 ¶ 7. The EFTA allows the Court to award “an amount not less than $100 nor greater

than $1,000.” 15 U.S.C. § 1693m(a)(2)(A). In an individual action, the Court must consider the

following factors: “the frequency and persistence of noncompliance, the nature of such

noncompliance, and the extent to which the noncompliance was intentional.” 15 U.S.C

§ 1693m(b)(1).

        After considering these factors, the Court finds $1000 in statutory damages is

appropriate. Ms. Skenandore argues that FIP’s “noncompliance with the law is frequent and

persistent, as demonstrated by numerous lawsuits and enforcement actions by state attorneys

general.” Doc. 7 at 7. None of the cases cited by Ms. Skenandore, however, resulted in findings

that FIP violated the EFTA. Instead, each of the cases cited was settled and voluntarily


                                                   23
dismissed. 9 Settlement is not proof of noncompliance. However, the Court is persuaded that

FIP’s actions were willful, “as evidenced by its deceptive contract, designed to disguise the

extension of credit, which is subject to the EFTA, as the sale of an asset, which [it] is not.” Id.

Because I find FIP’s noncompliance with the EFTA was intentional, I recommend awarding Ms.

Skenandore $1000 for FIP’s EFTA violations.

           e. Attorney’s Fees and Costs

       Finally, Ms. Skenandore asks for attorney’s fees and costs. Attorney’s fees and costs are

available to the prevailing party under the TILA, the UPA, and the EFTA. See 15 U.S.C

§ 1640(a)(3) (TILA); N.M. STAT. ANN. § 57-12-10(C) (UPA); 15 U.S.C. § 1693m(3) (EFTA).

Ms. Skenandore asks for $3144.38 in attorney’s fees, which includes gross receipts tax, and

taxable costs of $487. Doc. 7 at 10; Doc. 7-2 at 1–5. The Court held a hearing on March 5, 2019

to determine whether the requested fees and costs are reasonable.

       At the hearing, the Court heard testimony and argument from Nicholas H. Mattison, Ms.

Skenandore’s attorney. The Court also accepted Mr. Mattison’s declaration and billing records

into evidence, see Doc. 7-2, as well as an affidavit submitted in another case that discusses the

prevailing rates of attorney’s fees in New Mexico, see Daye v. Cmty. Fin. Loan Serv. Centers,

LLC, No. 14cv759 JB-SCY, Doc. 169-5 (affidavit of Philip B. Davis) (D.N.M. Dec. 30, 2017).

Mr. Mattison bills at $250 per hour, and requests reimbursement for 11.7 hours. See Doc. 7-2 at

2. This Court previously found this hourly rate for Mr. Mattison’s services to be reasonable. See

Daye, No. 14cv759 JB-SCY, Doc. 173 (order awarding attorney’s fees) (D.N.M. March 29,


9
 See Harrison v. FIP, LLC, No. 3:18-cv-00109-MMH-PDB, Doc. 21 (voluntary dismissal)
(M.D. Fla. May 4, 2018); Chiasson v. Future Income Payments, LLC, No. 6:16-cv-01198-CEM-
DAB, Doc. 16 (voluntary dismissal) (M.D. Fla. Sept. 9, 2016); Lewis v. Future Income
Payments, LLC, No. 6:16-cv-551-ORL-41-TBS, Doc. 13 (voluntary dismissal) (M.D. Fla. June
29, 2016).


                                                 24
2018). Further, according to Philip Davis, an expert on attorney’s fee litigation, Mr. Mattison’s

hourly rate of $250 per hour, given his more than ten years of specialized experience in

Consumer litigation, is fair and reasonable for a lawyer of his skill and experience in the New

Mexico legal community. Daye, No. 14cv759 JB-SCY, Doc. 169-5 at 7. Thus, I find that Mr.

Mattison’s billing rate is fair and reasonable.

          I also find the requested number of hours to be reasonable. Mr. Mattison billed a total of

11.7 hours for initiating this case to bringing it to conclusion. Doc. 7-2 at 3−4. If anything, the

number of hours spent on this case is low, and Mr. Mattison testified that he attempted to keep

his hours as low as possible. I therefore recommend approving the requested attorney’s fees in

the amount of $3144.38 ($2925.00 in fees and $219.38 in gross receipts tax). Ms. Skenandore

also requests $487 in costs—$400 in filing fees, and $87 for service of process—which also is

reasonable. Doc. 7-2 at 4. I recommend approving these costs as well.

          Finally, Ms. Skenandore asks the Court to permit her to “to seek additional attorney’s

fees and cost associated with collecting the default judgment.” Doc. 7 at 11. I recommend that

the Court grant this request. See Felts v. Accredited Collection Agency, Inc., No. 08cv755

WJ/WDS, Doc. 39 at 2, 2011 WL 13268852, at *1 (D.N.M. May 23, 2011) (finding that “well

settled precedent recognizes that a reasonable attorney’s fee award under numerous [other fee-

shifting] federal statutes includes postjudgment costs of collection”).

   III.      Conclusion

          I recommend that the Court grant Ms. Skenandore’s Motion for Default Judgment (Doc.

7) and award $3300 in statutory damages, declaratory judgment, injunctive relief, and $3631.38 in

attorney’s fees and costs:




                                                  25
   1. Statutory damages of $2000 pursuant to the Truth in Lending Act (“TILA”), 15 U.S.C.
      § 1640(a)(2)(A);

   2. Statutory damages of $300 pursuant to the New Mexico Unfair Practices Act (“UPA”),
      N.M. STAT. ANN. § 57-12-10(B);

   3. Declaratory judgment that FIP’s contract with Ms. Skenandore is void and uncollectable;

   4. Injunctive relief barring FIP from making any efforts to collect on its loan and from
      reporting negative information about Ms. Skenandore to any credit reporting agency

   5. Statutory damages of $1000 pursuant to the Electronic Funds Transfer Act (“EFTA”), 15
      U.S.C. §1693m(2)(A); and

   6. Attorney’s fees and costs of $3631.38, pursuant to the TILA, 15 U.S.C. § 1640(a)(3), the
      EFTA, 15 U.S.C. § 1693m(3); and the UPA, N.M. STAT. ANN. §57-12-10(C), reserving
      Ms. Skenandore’s ability to seek further attorney’s fees and costs such as may be
      incurred in seeking and enforcing default judgment.



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a copy of
these Proposed Findings and Recommended Disposition they may file written objections with the
Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written objections must be both
timely and specific. United States v. One Parcel of Real Prop., With Buildings, Appurtenances,
Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th
Cir. 1996). A party must file any objections with the Clerk of the District Court within the
fourteen-day period if that party wants to have appellate review of the proposed findings and
recommended disposition. Failure to file timely and specific objections will result in waiver of de
novo review by a district or appellate court. In other words, if no objections are filed, no appellate
review will be allowed.



                                                       ________________________________
                                                       Laura Fashing
                                                       United States Magistrate Judge




                                                 26
